 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRED FELIKI MARTINEZ,                             Case No. 1:19-cv-00108-DAD-BAM (PC)
12                       Plaintiff,                     ORDER STRIKING PLAINTIFF’S
                                                        RESPONSE TO DEFENDANTS’ ANSWER
13           v.
                                                        (ECF No. 37)
14    CALIFORNIA STATE PRISON
      CORCORAN, et al.,
15
                         Defendants.
16

17
            Plaintiff Fred Feliki Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in
18
     forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds
19
     against Defendants Rubio, Alcocer, and Quintana for excessive use of force, against Defendants
20
     Stroud and Alcocer for failure to intervene, and against Defendants Ruibo, Alcocer, Quintana,
21
     and Stroud for deliberate indifference to serious medical needs.
22
            On March 23, 2020, Defendants answered Plaintiff’s complaint. (ECF No. 35.) On April
23
     7, 2020, Plaintiff filed a response to Defendants’ answer. (ECF No. 37.)
24
            In relevant part, the Federal Rules of Civil Procedure provide that there shall be a
25
     complaint, an answer to a complaint, and, if the court orders one, a reply to an answer. Fed. R.
26
     Civ. P. 7(a). The Court has not ordered a reply to Defendants’ answer and declines to make such
27
     an order.
28
                                                       1
 1         Accordingly, Plaintiff’s response to Defendants’ answer, filed on April 7, 2020, (ECF No.

 2   37), is HEREBY STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   April 8, 2020                             /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
